DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20160306355) in view of Weldermariam et al. (US 20190056726).
Claim 10. Gordon et al. (Gordon) teaches an autonomous drone service system, the system comprising: a processor [0072]; 
a plurality of interfaces each for displaying at least one drone feature associated with one or more drones to a drone user [0012], [0045], [0060],
a memory comprising instructions which, when executed on the processor, performs an operation [0072], the operation comprising:
determining a performance level of one or more drones [0063]; 
providing one or more services along at least one route under one or more external conditions, wherein the performance level of the one or more drones is 
displaying one or more results of the determined performance level of the one or more drones in providing the one or more services to the drone user [0057]; 
receiving a request for a drone service from a drone engager of a plurality
of drone engagers, wherein the request includes preference information of the
drone engager [0044];
analyzing the preference information and the determined performance
level of the one or more drones [0045]; and
dispatching a first drone of the one or more of drones to perform the
requested service, based on the information related to a drone performance
level [0070].
Gordon does not teach that said drone performance level includes scoring of the plurality of drones and a rating by the plurality of drone engagers.
Weldemariam et al. (Weldemariam) teaches a system for determining a drone’s capability wherein the system prompts the user computing device to display the plurality of available grading /scoring models. The system may provide a list of available grading /scoring models to the user of drone service via a display on the user computing device. The display may include a description for each grading /scoring model, parameters in which each grading /scoring model being trained, algorithms with associated accuracy for each grading /scoring model, a rating scale/scheme (e.g., letter, percentage, numeric etc.), and any requirements for the user to be aware of if they decide to select each grading /scoring model [0035].

Claim 11. Gordon teaches said system wherein the plurality of interfaces further includes: a drone station interface for selecting, by the drone user, the one or more drones from a first drone station [0060]. 
Claim 12. Gordon teaches said system further comprising at least one of: a drone service interface for selecting, by the user, at least one service provided by the one or more drones; and a drone station interface for selecting, by the user, at least one drone station associated with the one or more drones [0060]. 
Claim 13. Gordon teaches said system wherein the drone service interface includes a plurality of distinct drone services selectable by the user [0048]. 
Claim 14. Gordon teaches said system wherein the plurality of drone interfaces includes: a drone station interface for selecting, by the user, the one or more drones from one or more drone stations; and a drone service interface for selecting, by the user, at least one service provided by the one or more drones, wherein the feedback mechanism determines the performance level of the one or more drones in providing the one or more services [0048]. 

Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.
The claims are directed to eligible subject matter and are not obvious over the closest prior art of record. The claims, each considered as a whole and as an ordered combination, add additional elements that integrate the previously identified abstract idea into a practical application (MPEP Step 2A – Prong 2).


Response to Arguments
In light of the amendments, the rejections made under § 101 are withdrawn.

Applicant’s arguments with respect to claims 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625